DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 15, 20, 21, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US Pat. Pub. No. 2014/0276754 A1) in view of Hansen (US Pat. Pub. No. 2016/0254703) and Johnson (US Pat. Pub. No. 2015/0032096).
Regarding claim 1, Gilbert teaches an electrosurgical generator, comprising: a radio frequency (RF) inverter stage (Figs. 4A and 4B. Ref Char 302; Par. 8, ln 5; Par. 64, ln 2) configured to receive a power signal (Figs. 4A and 4B. Ref Char 227A; Pg. 1, Par. 8, ln 6; Par. 58, ln 3) and, in response to control signals, to provide an output signal based on the power signal (Pg. 1, Par. 8, ln 11), wherein the RF inverter stage comprises a resonant isolated transformer circuit (Fig. 3, Ref Chars 228 and 229; Pg. 3, Par. 58, ln 13) configured to receive a power signal and to provide gain and filtering adjustments to the power signal to provide the output signal (Fig. 12, Ref Char 334; Par. 84, ln 3).  Gilbert does not teach that the resonant isolated transformer circuit has only one magnetic component. However, Hansen teaches (Figure 1) a basic transformer circuit having only one magnetic component (Lx, Ly), ([0048]-[0054]). It would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit taught by Gilbert to include only one magnetic component, as disclosed by Hansen, since the modification would provide galvanic isolation between the core material and both the first and second windings (as evidenced by Hansen; US Pat. Pub. No. 2016/0217901; [0002]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the resonant isolated transformer circuit taught by Hansen in place of the resonant isolated transformer circuit taught by Gilbert since both elements provide the same function of power transfer (receive a power signal and provide gain and filtering adjustments to the power signal to provide the output signal) and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06.
Gilbert/Hansen fails to teach that the resonant isolated transformer circuit provides multi-stage filtering via the only one magnetic component. However, Johnson teaches an electrosurgical generator performing multi-stage filtering through a multi-stage output power converter ([0041], [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilbert/Hansen to include multi-stage filtering, as taught by Johnson, because the modification would achieve a near ideal constant-current, constant-power, and constant-voltage output characteristic by changing the control methodology of each stage (Johnson; [0033]).
Regarding claim 9, Gilbert teaches the electrosurgical generator of claim 1, wherein the resonant isolated transformer circuit has series or parallel capacitance on a primary side (Fig. 14, Ref Char 342b; Par. 86, ln 3) and on a secondary side (Fig. 14, Ref Char 342c, Par. 86, ln 6).
Regarding claim 15, Gilbert teaches a method, comprising: receiving an input signal (Par. 26, ln 4 – 7) at a resonant stage of a medical device (Par. 26, ln 11); filtering and impedance transforming, via a resonant isolated transformer of the resonant stage, the input signal to an provide output signal (Fig 4A, Ref Char 304; Fig 14, Ref Char 229); and providing the output signal at an output of the medical device (Fig 4. Ref Char 280 and Tissue “T”).  
Regarding claim 20, Gilbert teaches the method of claim 15, where the input signal is a voltage signal (Fig. 4A, Ref Char 302 (DC to AC converter) and Ref Char 304 (Par. 64, ln 1 – 2).  
Regarding claim 21, Gilbert teaches the method of claim 15, where the input signal is a current signal (Fig. 4A, Ref Char 302 (DC to AC converter) and Ref Char 304 (Par. 64, ln 1 – 2); Examiner Note: It is known in the art that Voltage = Current x Impedance, so the current can be calculated from the input voltage signal and the impedance of the circuit it is applied to. Thus, the input can be considered as either voltage or current).  
Regarding claim 31, Gilbert/Hansen/Johnson teaches that the power signal is received without a buck or boost convertor; the only one magnetic component is a transformer having a coupling coefficient less than 1 and a leakage inductance; and the resonant isolated transformer circuit further comprises a plurality of capacitors electrically coupled to the transformer that provide the multistage filtering without an additional magnetic component (Hansen; [0033], [0042]-[0044], [0048]-[0051]).
Regarding claim 32, Gilbert/Hansen/Johnson teaches that the power signal is received without a buck or boost convertor; the only one magnetic component is a transformer having a coupling coefficient less than 1 and a leakage inductance; and the resonant isolated transformer circuit further comprises a plurality of capacitors electrically coupled to the transformer that provide the multistage filtering without an additional magnetic component (Hansen; [0033], [0042]-[0044], [0048]-[0051]).
Claims 3, 5 – 6, 13, 16 – 17, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Hansen and Johnson, as applied to claim 1, and further in view of Yasumura (US Pat. Pub. No. 2005/0281059 A1). 
Regarding claims 3, 4, and 5, Gilbert/Hansen/Johnson teaches the electrosurgical generator of claim 1, but does not teach wherein the magnetic component includes a loosely coupled transformer is the magnetic component included in the resonant isolated transformer circuit; wherein the loosely coupled transformer has a coupling coefficient k is less than 1; and wherein the loosely coupled transformer has a coupling coefficient k is less than 0.6.  
However, Yasumura discloses wherein the coils are loosely coupled in the resonant isolated transformer circuit (Par. 601; ln 10 – 12).  
	Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit with coils as disclosed by Gilbert, with loosely coupled coils as disclosed by Yasumura, for the purpose of reducing the coupling coefficient, which is known in the art to be a method of achieving a certain power output for the transformer.
	However, Yasumura further discloses wherein the loosely coupled transformer has a coupling coefficient k is less than 1 (Par. 0531, ln 10; Examiner note; Yasumura discloses k = 0.65 or lower, which is less than 1). 
	Yasumura did not explicitly disclose a k value of less than 0.6. Examiner notes that Applicant stated in the Specification that inductors in the resonant circuit tend to be close in value which is likely to drive the required coupling coefficient down to the 0.3-0.5 range (Para. 73); however, Applicant has not set forth any criticality for the selection of this specific k value of less than 0.6 that results in an unexpected benefit. It would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the loosely coupled resonant isolated transformer circuit with coils as disclosed by Gilbert/Hansen/Johnson/Yasumura with other values of coupling coefficient k that are less than both 1 and 0.6, as further disclosed by Yasumura (which discloses k = 0.65 or lower), for the purpose of achieving a certain power output for the transformer.
Regarding claim 6, Gilbert/Hansen/Johnson/Yasumura discloses the electrosurgical generator of claim 3, but does not disclose wherein the power signal is an alternating current power signal, wherein the loosely coupled transformer includes a coupling coefficient and inductance values that are based on the direct current signals and harmonics to be filtered from the alternating current power signal.  
	However, Yasumura discloses wherein the power signal is an alternating current power signal (Fig. 1, Ref Char VAC) wherein the loosely coupled transformer includes a coupling coefficient and inductance values that are based on the direct current signals and harmonics to be filtered from the alternating current power signal (Fig. 3). 
	Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the loosely coupled resonant isolated transformer circuit as disclosed by Gilbert/Hansen/Johnson/Yasumura, with a power signal being an alternating current power signal, wherein the loosely coupled transformer includes a coupling coefficient and inductance values that are based on the direct current signals and harmonics to be filtered from the alternating current power signal, as further disclosed by Yasumura, for the purpose of filtering the alternating power signal to remove the unneeded harmonics, since it is known in the art that the power supply typically contains frequencies, such as harmonics, that are not needed in the purpose of the device.
Regarding claim 13, Gilbert/Hansen/Johnson discloses the electrosurgical generator of claim 1, but does not disclose wherein the power signal is an alternating current power signal, wherein the multi-state filtering includes circuitry configured to filter direct current signals and harmonics from the alternating current power signal.  
However, Yasumura discloses wherein the power signal is an alternating current power signal (Fig. 1, Ref Char VAC) and circuitry configured to filter direct current signals and harmonics from the alternating current power signal (Fig. 3). 
	Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit with multi-stage filtering as disclosed by Gilbert/Hansen/Johnson, with a power signal being an alternating current power signal, and circuitry configured to filter direct current signals and harmonics from the alternating current power signal, as disclosed by Yasumura, for the purpose of filtering the alternating power signal to remove the unneeded harmonics, since it is known in the art that the power supply typically contain frequencies, such as harmonics, that are not needed in the purpose of the device.
Regarding claim 16, Gilbert/Hansen/Johnson teaches the method of claim 15, but does not explicitly teach further comprising setting a coupling coefficient and inductances of the resonant isolated transformer based on desired filtering of the input signal.  
However, Yasumura discloses setting a coupling coefficient (Par. 0531, ln 10) and inductances of the resonant isolated transformer based on desired filtering of the input signal (Par. 84; Examiner Note: Yasumura discloses that the secondary side includes leakage inductance components and a capacitance to create a resonant operation which is known in the art to filter out all frequencies that are not part of the resonant frequency). 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit as disclosed by Gilbert, with setting a coupling coefficient and inductances of the resonant isolated transformer based on desired filtering of the input signal, as disclosed by Yasumura, for the purpose of filtering the alternating power signal to remove the unneeded harmonics, since it is known in the art that the power supply typically contains frequencies that are not needed in the purpose of the device.
Regarding claim 17, Gilbert/Hansen/Johnson teaches the method of claim 15, but does not explicitly teach further comprising setting a coupling coefficient and inductances of the resonant isolated transformer based on desired gain of the input signal.22 4844-3014-7422\3 Attorney Docket No.: P265248.US.02  
However, Yasumura discloses setting a coupling coefficient (Par. 0531, ln 10) and inductances of the resonant isolated transformer based on desired gain of the input signal (Fig. 5; Examiner Note: Fig. 5 shows the selections of different choices of loose coupling coefficient to achieve a certain desired output voltage which is part of the gain. Fig. 5 shows the effect of utilizing different coupling factors to achieve different output voltage, which is part of the gain calculation: Gain = Output Voltage/Input Voltage). 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit as disclosed by Gilbert, with setting a coupling coefficient and inductances of the resonant isolated transformer based on desired gain of the input signal, as disclosed by Yasumura, for the purpose of filtering the alternating power signal to remove the unneeded harmonics, since it is known in the art that the power supply typically contains frequencies that are not needed in the purpose of the device.
Regarding claim 19, Gilbert/Hansen/Johnson teaches the method of claim 15, but does not teach further comprising setting a coupling coefficient k of the resonant isolated transformer to a value less than 0.6  
However, Yasumura discloses wherein the loosely coupled transformer has a coupling coefficient k is less than 0.6 (Par. 0531, ln 10; Examiner note; Yasumura discloses k = 0.65 or lower, which is less than 0.6).
	Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the loosely coupled resonant isolated transformer circuit as disclosed by Gilbert, with a coupling coefficient k that is less than 0.6 as disclosed by Yasumura, for the purpose to achieving a certain power output for the transformer.

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert/Hansen/Johnson/Yasumura, as applied to claim 3, and further in view of Poulsen (US Pat. No. 9,504,512 B2).
Regarding claims 7 and 8, Gilbert/Hansen/Johnson/Yasumura discloses the electrosurgical generator of claim 3, but does not disclose wherein the loosely coupled transformer has a turns ratio of 1:N, and wherein the loosely coupled transformer has a turns ratio of 1:1.
However, Poulsen discloses a transformer with a turns ratio of 1:N, where N = 1 for a turns ratio of 1:1 (Col. 13, ln 33).
	Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the loosely coupled resonant isolated transformer circuit as disclosed by Gilbert/Hansen/Johnson/Yasumura, with a transformer with a turns ratio of 1:N, where N = 1 for a turns ratio of 1:1, as disclosed by Poulsen, to adjust the output of the transformer, since it is known in the art that 1:N is the turns ratio that determines the ratio of the voltage of the secondary coil to the primary coil, which then determines the output of the transformer as compared to the input of the transformer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Hansen and Johnson, as applied to claim 2, and further in view of Stulen (US Pat. Pub. No. 2014/0005667 A1).
	Regarding claim 10, Gilbert/Hansen/Johnson teaches the electrosurgical generator of claim 1, but does not teach wherein resonant isolated transformer circuit can provide at least one of a resistive, a conductive, a transresistive, or a transconductive gain. 
However, Stulen discloses a transformer with a transconductive gain (Fig. 18b, Ref Char. 459, 440; Examiner note: Stulen discloses a transconductive gain IL/Vd, where IL is the load current and Vd is the primary coil voltage) 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit as taught by Gilbert/Hansen/Johnson with a transformer with a transconductive gain as disclosed by Stulen, for the purpose of establishing the current in the load based on the input voltage.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Hansen and Johnson, as applied to claim 1, and further in view of Goble (US Pat. No. 6,582,427).
Regarding claim 14, Gilbert/Hansen/Johnson teaches the electrosurgical generator of claim 1, but does not teach wherein the resonant isolated transformer circuit is configured to operate in a frequency range between and including 100 kHz and 30 MHz.  
However, Goble discloses wherein the transformer circuit (Fig. 5) is configured to operate in a frequency range between and including 100 kHz and 30 MHz (Col. 1, ln 47 – 49).  
	Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit as taught by Gilbert/Hansen/Johnson, with a transformer circuit configured to operate in a frequency range between and including 100kHz and 30MHz, as disclosed by Goble, for the purpose of selecting a specific RF frequency for the surgical procedure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert/Hansen/Johnson/Stulen, as applied to claim 10, and further in view of Schneiderman (US Pat. No. 4,092,986 A).
Regarding claim 11, Gilbert/Hansen/Johnson/Stulen teaches the electrosurgical generator of claim 10, but does not disclose wherein resonant isolated transformer circuit provides load independent gain.  
However, Schneiderman discloses a circuit with a transformer used for electrosurgical devices that provides load independent gain (Fig. 2; Col. 2, ln 26 – 29)
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit as taught by Gilbert/Hansen/Johnson/Stulen with a circuit with a transformer used for electrosurgical devices that provides load independent gain as disclosed by Schneiderman, for the purpose of accommodating different patient loads in the circuit without impacting the RF energy output of the transformer. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert/Hansen/Johnson/Yasumura, as applied to claim 17, and further in view of Stulen and Schneiderman.
Regarding claim 18, Gilbert/Hansen/Johnson/Yasumura discloses the method of claim 17 but does not disclose wherein the gain of the signal input signal is one of resistive, conductive, transresistive, or transconductive gain, and wherein the gain is load independent.  
However, Stulen discloses a transformer with a transconductive gain (Fig. 18b, Ref Char. 459, 440; Examiner note: Stulen discloses a transconductive gain IL/Vd, where IL is the load current and Vd is the primary coil voltage) 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit as taught by Gilbert/Hansen/Johnson/Yasumura with a transformer with a transconductive gain as disclosed by Stulen, for the purpose of establishing the current in the load based on the input voltage.
However, Schneiderman discloses a circuit with a transformer used for electrosurgical devices that provides load independent gain (Fig. 2; Col. 2, ln 26 – 29)
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit as taught by Gilbert/Hansen/Johnson/Yasumura/Stulen with a circuit with a transformer used for electrosurgical devices that provides load independent gain as disclosed by Schneiderman, for the purpose of accommodating different patient loads in the circuit without impacting the RF energy output of the transformer. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert/Hansen/Johnson, as applied to claim 15, and further in view of Johnson (US Pat. Pub. No. 2014/0276749 A1; hereinafter Johnson ‘749) and Schneiderman.
Regarding claim 22, Gilbert/Hansen/Johnson teaches the method of claim 15, but does not explicitly teach further comprising: providing a current-based signal as the output signal for a first therapy type; and providing a voltage-based signal as the output signal for a second therapy type.  
Johnson ‘749 discloses providing a current based signal as an output signal for cutting tissue (Pg. 2, Para. 25; Para. 37 ln 6).
Schneiderman discloses providing a voltage based signal as an output signal for coagulating tissue (Col. 2, ln 23 – 26).
	It would be obvious to one of ordinary skill in art at the filing date of the claimed invention to modify the resonant isolated transformer circuit as taught by Gilbert/Hansen/Johnson with the current based output signal as disclosed by Johnson ‘749, and the voltage based output signal as disclosed by Schneiderman, since the selection of using either voltage or current for the input and output signals would depend on the type of therapy because different therapies such as cutting or coagulation may require constant current or constant voltage, respectively.

Claims 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Crunick (US Pat. Pub. No. 2016/0113840).
Regarding claim 23, Gilbert teaches an electrosurgical generator, comprising: a radio frequency (RF) inverter stage (Figs. 4A and 4B. Ref Char 302; Par. 8, ln 5; Par. 64, ln 2) configured to receive power from a power source (Figs. 4A and 4B. Ref Char 227A; Pg. 1, Par. 8, ln 6; Par. 58, ln 3) and to perform a magnitude adjustment and filter the power in response to control signals to provide an output signal (Fig. 4A, ; Par. 64); and a controller coupled to the RF inverter stage (Fig. 4A, Ref Char 310; Par. 70, ln 1) and configured to provide control signals to the RF inverter stage (Fig. 4A, Ref Char 314; Par. 64, ln 5), controlling the step down and filtering of the power received at the RF inverter stage based on a selected therapy,  but does not teach that the controller is configured to drive the inverters using subharmonic frequencies to control the magnitude adjustment and filtering of the power.
However, Crunick discloses a controller using subharmonic frequencies to control the output ([0048]-[0051]).
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit as taught by Gilbert with a controller using subharmonic frequencies to control the output, as disclosed by Johnson, for the purpose of providing specific treatment plans according to desired frequencies (Crunick; [0051]). 
Regarding claim 24, Gilbert/further discloses the electrosurgical generator of claim 23, wherein the controller uses at least one of duty cycle modulation, driving the inverters using subharmonic frequencies, and or varying a phase shift angle of an inverter of the RF inverter stage to control the magnitude adjustment and filtering of the power (Fig. 4A, Ref Char 314; Par. 64, ln 5; Examiner Note: Gilbert teaches PWM, which is pulse-width-modulation, and this known in the art as duty cycle modulation).  
Regarding claim 25, Gilbert/further discloses the electrosurgical generator of claim 23, wherein the RF inverter stage comprises an H-bridge inverter to provide a signal having a square wave in response to the control signals (Fig. 14 and Fig, 15, Ref Char 332; Par. 87 ln 5).23 4844-3014-7422\3 Attorney Docket No.: P265248.US.02 
Regarding claim 26,  Gilbert/further discloses the electrosurgical generator of claim 23, wherein the controller comprises a microprocessor (Fig. 4A, Ref Char 225, 316; Par. 70, ln 1 – 4; Par. 71, ln 3) and a pulse-width modulation controller (Fig. 4A, Ref Char 314; Par. 64, ln 5).

Claims 27 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Johnson.
Regarding claim 27, Gilbert teaches an electrosurgical generator, comprising: a radio frequency (RF) inverter stage (Figs. 4A and 4B. Ref Char 302; Par. 8, ln 5; Par. 64, ln 2) configured to receive power from a power source (Figs. 4A and 4B. Ref Char 227A; Pg. 1, Par. 8, ln 6; Par. 58, ln 3) and to perform a magnitude adjustment to and filter the power in response to control signals to provide an output signal (Fig. 4A, ; Par. 64); and an analog controller configured to provide the control signals to the RF inverter stage (Fig. 4A, Ref Char 310; Par. 70, ln 1; (Fig. 4A, Ref Char 314; Par. 64, ln 5) and a digital controller configured to provide the set points to the analog controller (Fig. 4A, Ref Char 308; Par 64, ln 5; Examiner Note: Ref Char is FPGA, which is a Field Programmable Gate Array, which is known in the art as a digital control device, or DSP (digital signal processor), which is also known in the art as a used for digital control), and comparing received set points and feedback information associated with the output signal (Par. 26, ln 6 – 14) but does not teach a controller configured to provide the control signals to the RF inverter stage to control the magnitude adjustment and filtering of the power received at the RF inverter stage based on a comparison between received set points and at least two types of feedback information associated with the output signal, wherein the analog controller comprises at least two error amplifiers each configured to compare a different respective type of the at least two types feedback information with the set points to provide the control signals.
However, Johnson discloses a controller configured to provide the control signals to a converter stage to control the magnitude adjustment and filtering of the power received at the converter stage based on a comparison between received set points and at least two types of feedback information (current, voltage) associated with the output signal, wherein the analog controller comprises at least two error amplifiers (for each current and voltage) each configured to compare a different respective type of the at least two types feedback information with the set points to provide the control signals ([0058]-[0061], [0083]-[0085]).
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the resonant isolated transformer circuit and comparing received set points and feedback information associated with the output signal as taught by Gilbert with a controller as disclosed by Johnson, for the purpose of achieving a near ideal constant-current, constant-power, and constant-voltage output characteristic by changing the control methodology of each stage.
Regarding claim 29, Gilbert/Johnson discloses the electrosurgical generator of claim 27, wherein the at least two types of feedback information comprise at least two of current, power, voltage, or temperature, (as taught by Johnson above).  
Claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Johnson, as applied to claim 27, and further in view of Smith (US Pat. Pub. No. 2013/0066311 A1).
Regarding claim 30, Gilbert/Johnson discloses the electrosurgical generator of claim 27, but does not disclose wherein the digital controller further comprises a safety circuit configured to detect when the output signal exceeds thresholds based on the feedback information.
However, Smith discloses wherein the digital controller further comprises a safety circuit configured to detect when the output signal exceeds thresholds based on the feedback information (Fig, 2, Ref Char 202, 210, 212, and 214; Par. 32, ln 2 – 8; Examiner Note: Smith discloses a controller 202, an overcurrent detection circuit 210, which results in interrupt circuit 212 to interrupt the controller 202 and alert the controller to a safety situation where the current is excessively high and which also results in triggering a cutoff circuit 214 to reduce or adjust the power based on this feedback that goes to the RF output stage).  
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the transformer circuit and digital controller as taught by Gilbert/Johnson with a digital controller that comprises a safety circuit configured to detect when the output signal exceeds thresholds based on the feedback information as disclosed by Smith, for the purpose of preventing an high current that affect the safety of the patient during a surgical operation and may cause unintended tissue damage. 
Response to Arguments
Applicant’s arguments filed 01/04/2022 have been fully considered.
Regarding Applicant’s argument with respect to claims 1 and 15, specifically that Hansen fails to teach a transformer circuit that lacks any other magnetic component, Examiner respectfully disagrees. Although the basic transformer circuit shown in Figure 1 of Hansen may be included in a larger circuit, the circuit shown in Figure 1 is itself a transformer circuit which would receive a power signal and provide gain and filtering adjustments to the power signal to provide an output signal. Therefore, Hansen teaches a basic transformer circuit which may be used in place of the transformer circuit to perform the same function of power transfer (receive a power signal and provide gain and filtering adjustments to the power signal to provide an output signal). Furthermore regarding Applicant’s argument that Johnson fails to teach multi-stage filtering, Examiner respectfully disagrees. The claims do not require any structure that is significantly different from the circuit taught by the Gilbert/Hansen/Johnson circuit to provide the multi-stage filtering. Any resonant isolated transformer circuit capable of performing multi-stage filtering would teach this limitation. The circuit taught by the Gilbert/Hansen/Johnson combination would be capable of providing multi-stage filtering. Therefore, Examiner maintains that the rejections using the Gilbert/Hansen/Johnson remain tenable. 
Regarding Applicant’s arguments with respect to claim 23, specifically that Crunick fails to teach "wherein the controller is configured to drive the inverters using subharmonic frequencies to control the magnitude adjustment and filtering of the power,” Examiner respectfully disagrees. Crunick teaches a controller using subharmonic frequencies to control the output. Controlling the output in the modified device would include controlling the magnitude adjustment and filtering of the power since this is part of the output control in the primary device disclosed by Gilbert. The controller would thus be configured to drive the inverters using subharmonic frequencies to control the magnitude adjustment and filtering of the power in the modified device. Therefore, Examiner maintains that the rejections using the Gilbert/Crunick combination remain tenable. 
	Regarding Applicant’s argument with respect to claim 27, specifically that Johnson fails to teach two types of feedback signal, Examiner respectfully disagrees. As stated previously, Johnson teaches using both current and voltage as feedback signals in order to drive the output ([0058]-[0061], [0083]-[0085]). The feedback signal changes depending on the mode selected by the user. The claim does not require that the two types of feedback signal are used simultaneously for the comparison stage. Therefore, Examiner maintains that the rejections using the Gilbert/Johnson combination remain tenable.
	Regarding Applicant’s request to identify the citation for the Schneiderman reference, Examiner confirms that the citation is the following: Schneiderman (US Pat. No. 4,092,986 A).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794